Reiber, C.J.,
¶ 20. dissenting. Because I believe that the trial court was correct in granting summary judgment to the State, I respectfully dissent. The majority opinion amply details the underlying facts; I write briefly to express my disagreement with the legal conclusions therein.
¶ 21. The trial court’s grant of summary judgment rested largely on Maine and New York cases standing for the proposition that access to a public road via navigable water defeats a claim for strict necessity. See Murch v. Nash, 861 A.2d 645, 652 (Me. 2004) (holding that while “absolute physical impossibility” is not required for strict necessity, “[l]and abutting navigable water is not entitled to an easement by necessity simply because water access to the parcel is inconvenient.”). See also Littlefield v. Hubbard, 128 A. 285, 286-87 (Me. 1925) (reciting rule that “where land borders on the ocean, a public highway, there exists no way of necessity”); Estate of Thompson v. Wade, 499 N.Y.S.2d 541, 542 (App. Div. 1986) (stating that “[a]n easement by necessity cannot arise when access is available through a publicly used waterway”); Peasley v. State, 424 N.Y.S.2d 995, 1002 (Ct. Cl. 1980) (finding that owner with water access is not entitled to easement of necessity through state park); McQuinn v. Tantalo, 339 N.Y.S.2d 541, 542 (App. Div. 1973) (stating that “since appellants’ land is accessible by navigable water which the appellants have the right to use, no way of necessity exists”). I recognize that a majority of jurisdictions disagree, but the Maine and New York cases represent reasoning that is more in line with our *10traditionally strict adherence to necessity, and that better serves the purposes underlying easements by necessity.
¶ 22. Where, as here, the property in question is a relatively remote property always used as a seasonal camp, water access may be entirely reasonable and practical for the limited use the property is subject to. At a minimum, water access may be very nearly as practical as the best reasonably available access by land. As plaintiff himself concedes, even his access via the claimed easement is highly weather-dependent and is ' not generally possible between late November and the time “the Access Road becomes passable in the spring.” The majority states that “[w]hile the property may be accessible by water for part of the year, the State made no real claim — and the trial court here made no finding — that this represents access adequate for reasonable enjoyment of the property.” Ante, ¶ 12. The majority further asserts that “the record here leaves no doubt that without use of the road across State land, plaintiff would have no reasonably consistent, practical means of reaching his property.” Ante, ¶ 10. This reading of “reasonable access” suggests a quality of access that is much more than we have ever applied to an easement-by-necessity case and, indeed, a quality that neither plaintiff nor his predecessors in title have ever enjoyed. See Dee v. King, 73 Vt. 375, 378, 50 A. 1109, 1110 (1901) (holding that “inconvenient and expensive” access would defeat easement by necessity, and making no mention of feasibility or possibility of year-round access by land). Exactly how far the majority opinion goes is unclear, but the opinion appears to assume that “reasonable access” means year-round access by car, which plaintiff concedes is not available to him now.
¶ 23.1 also take issue with the bright line the majority would draw between water access (no matter how convenient, practical or longstanding) on the one hand, and land access (no matter how inconvenient or impractical) on the other. The former, it seems to hold, will never be sufficient to defeat an easement by necessity. The latter, by contrast, will virtually always be sufficient to defeat such an easement, based on our many prior decisions the majority cites with approval. But such a simplistic rule is neither necessary nor just. The Maine courts have found that temporary or seasonal disruptions in access are insufficient to render a waterway so unuseable as to create an easement by necessity. See Welch v. State, No. RE-02-60, 2006 WL 381766, at *7 (Me. Super. Jan. 19, 2006) (declining to find easement by necessity where travel across a frozen lake was common *11at time necessity arose); see also Murch, 861 A.2d at 652 (holding that property had sufficient access to a public road via boat even though tides were too low for boat access for several hours each day and dock had to be removed in winter). As the Maine courts have held, water access, like land access, does not need to be perfect: temporary, predictable disruptions do not landlock a parcel with frontage on navigable waters, any more than similar seasonal disruptions to land access would landlock the same parcel. We have previously held, as the majority notes, that even land access resulting in “extreme inconvenience” will defeat an easement by necessity. Dee, 73 Vt. at 378, 50 A. at 1110. The majority opinion begs the question why equally inconvenient water access will not do the same.
¶ 24. Moreover, the bright line between water and land access, seductive though it is, gives only the shortest shrift to the countervailing policy concerns that have historically animated our reluctance to so easily grant easements by necessity. The public’s interest in access to landlocked property must be balanced against the serious consequences inherent in granting one landowner an uncompensated interest in the property of a neighbor. See Hyde v. Town of Jamaica, 27 Vt. 443, 460 (1855) (affirming preeminent legal and constitutional standing of real property); see also Burling v. Leiter, 262 N.W. 388, 391 (Mich. 1935) (“If we adopt any other rule than that of strict necessity, we open the door to doubt and uncertainty, to the disturbance and questioning of titles, and to controversies as to matters of fact outside the language of the deed.”).
¶ 25.1 also dissent because I believe that the majority’s reliance on Clark v. Aqua Terra Corp., 133 Vt. 54, 329 A.2d 666 (1974), is misplaced. Aqua Terra was decided as a prescriptive-easement case. The discussion of easements by necessity is limited to a few sentences and must be viewed as dicta. Even if it could be characterized as an alternate holding, the decision provided no analysis, and I find the more developed reasoning from the above-mentioned Maine and New York cases more persuasive.
¶ 26. I note finally that plaintiff had constructive notice, both of Vermont’s adherence to strict necessity and of his lack of overland access to a public road, when he purchased the property in 1997. Therefore I do not consider any claimed inconvenience to plaintiff to be sufficient to justify imposing potentially great burdens on the neighboring property owners, whoever they may be.
*12¶ 27. For the above reasons, I would affirm the trial court’s grant of summary judgment.